Citation Nr: 0703608	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a dental disability, 
for compensation and/or treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the Reno, 
Nevada Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran has current dental disability 
that is causally related to his active service.


CONCLUSION OF LAW

A dental disability, for compensation and/or treatment 
purposes, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.381, 4.150, 17.161 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of November 2003, December 2003, and July 2004 letters from 
the agency of original jurisdiction (AOJ) to the appellant, 
which informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence, as well as requested that he submit 
any additional evidence in his possession pertaining to the 
claim.  The Board observes that the aforementioned letters 
did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue on appeal was 
already decided and appealed prior to VCAA enactment.  
Nevertheless, the Court in Pelegrini  noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letters was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and a VA examination report.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

With specific reference to claims of service connection for 
dental trauma, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. 
§ 17.161 (2006).  38 C.F.R. § 3.381(a) (2006).  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b) 
(2006).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c)(2006).

With respect to dental disabilities, service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and for periodontal disease will be 
considered solely for the purpose of establishing eligibility 
for outpatient dental treatment.  See 38 C.F.R. § 3.381(a) 
(2006). As such, service connection for compensation purposes 
is not available for a dental condition other than for 
injuries sustained as a result of dental trauma. 

Legal Analysis

The veteran asserts that service connection is warranted for 
a dental disability resulting from extractions in service.  
In terms of an in-service dental disability, the veteran's 
service medical records reveal that the veteran sought 
routine dental care, which included the treatment and 
extraction of numerous carious teeth.  Since his discharge 
from service, the record demonstrates that the veteran has 
undergone dental care, including for repair of his upper 
denture.  On VA examination in October 2004, the examiner 
reported that the veteran's missing teeth included all of the 
maxillary dentition, including teeth numbered 1-16, and that 
those teeth had been replaced with an upper denture which was 
functioning quite well.  The examiner further noted that on 
the lower jaw, missing teeth included teeth numbered 17, 18, 
19, 20, 21, 28, 29, 30, 31, and 32, and that such teeth had 
been replaced with a removable swing lock type partial 
denture which was functioning quite well.  Lower teeth 
numbered 22 through 27 were present and were in excellent 
repair with no pathology noted.

The Board points out that entitlement to service connection 
for a dental condition for VA compensation purposes and/or VA 
outpatient treatment purposes are generally decided under 
both 38 C.F.R. § 3.381 and 38 C.F.R. § 17.161.  These 
provisions are considered together when determining the 
veteran's entitlement to VA benefits for dental conditions.

With respect to service connection claims for dental 
disabilities for compensation purposes, under the provisions 
of 38 C.F.R. § 4.150 missing teeth can be service connected 
for compensation purposes only if the lost masticatory 
surface cannot be replaced by suitable prosthesis and where 
such loss is, inter alia, due to loss of substance of the 
body of maxilla or mandible without loss of continuity.  38 
C.F.R. § 4.150, Diagnostic Code 9913 (2005).  The Note 
immediately following Diagnostic Code 9913 provides, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2006).

After reviewing the claims file, the Board finds that the 
veteran is not entitled to service-connection for a dental 
condition or disability for VA compensation purposes.  In 
this regard, at the outset, the Board observes that in 
September 1955, the RO granted service connection for 
treatment purposes, for teeth numbered 3, 6, 7, 13, 18, and 
21.  However, the dental rating sheet reflects that such 
teeth were not missing, but rather contained fillings.  
Moreover, although current treatment records reflect that 
such teeth are now missing, there is no evidence that the 
veteran experienced any damage to the maxilla or mandible 
during service as a result of teeth numbered 3, 6, 7, 13, 18, 
and 21.  Indeed, the October 2004 VA examiner indicated that 
there was no continuity defects at the mandible, maxilla, or 
hard pallet and although there was moderate absorption of the 
maxillary and mandibular residual ridges where the teeth had 
been previously extracted, such would have been expected over 
50 years of edentulation in this area.  Further, the 
veteran's missing teeth, which have been replaced with a 
denture, are considered replaceable teeth, which, by 
regulatory definition, are not considered to be a disabling 
dental condition for purposes of payment of compensation.

Moreover, with respect to the veteran's missing teeth, there 
is no evidence such loss is the result of loss of substance 
of body of maxilla or mandible due to trauma or disease in 
service.  Again as noted above, although there has been 
moderate absorption of the maxillary and mandibular residual 
ridges where the teeth had been previously extracted, such 
was due to the length of time the teeth had been missing.  
Indeed, on VA examination in October 2004, the examiner 
opined that veteran did not have any current disability as 
the teeth had been replaced with appropriate prosthesis and 
that the veteran was functioning extremely well.  Again, as 
noted above, replaceable teeth, by regulatory definition, are 
not considered to be a disabling dental condition for 
purposes of payment of compensation.

Therefore, based on these findings, the Board concludes that 
the preponderance of the evidence is against a grant of 
service connection for a dental disability for compensation 
purposes.

With respect to entitlement to service connection for a 
dental disability, for treatment purposes, the Board notes 
that certain dental conditions, including periodontal 
disease, treatable carious teeth, and replaceable missing 
teeth (i.e. with a bridge or denture), are not considered 
disabling, and may be service connected solely for the 
purpose of determining entitlement to VA dental examination 
or outpatient dental treatment under the provisions of 38 
C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) (2006).  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

As noted above, the record demonstrates that all of the 
veteran's upper teeth and all of his lower teeth, except 
teeth numbered 21-27 are missing, are replaced with dentures.  
However, there is no evidence that such conditions have been 
shown to be the result of dental trauma, combat, or as a 
result of the veteran being a prisoner of war.  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2006).  Also, as noted 
above, service connection for outpatient treatment purposes 
was established by a rating decision in September 1955 for 
certain then-existing teeth.

The Board observes the veteran's contention that his current 
missing teeth are related to in-service dental treatment, 
whereby dentists removed some of his teeth and did not 
replace such teeth with bridgework.  According to the 
veteran, such failure to use bridges started the destruction 
of his teeth and the results which followed (i.e. their 
extraction).  In support of his contention, the veteran 
submitted a February 2004 letter from his treating dentist, 
who reported that he informed the veteran that "if teeth are 
not replaced following an extraction it is possible for the 
remaining teeth to drift and become unstable periodontally 
over time and could ultimately lead to the loss of those 
teeth.  In my opinion, Mr. [redacted]' dental condition is as 
likely as not related to his military service."  

In contrast to the veteran's treating dentist's opinion is 
that of the VA examiner who performed the veteran's October 
2004 VA compensation and pension examination.  In this 
regard, this dentist, who examined the veteran and reviewed 
his claims file, stated that the dental record is contrary to 
the veteran's contention that his current missing teeth were 
the result of having his teeth extracted in service without a 
prosthesis to strengthen his other remaining teeth, thereby 
causing them to collapse and migrate.  Specifically, he noted 
that while in service the veteran had multiple carious 
lesions on multiple teeth and that many restorations were 
placed on the teeth and were restored while in service.  He 
further indicated that such carious lesions and restorations 
showed a pattern of dental caries and periodontal disease 
throughout the dentition.  Moreover, the dentist stated that 
a prosthesis is not placed to strengthen teeth, but to 
replace missing teeth, and is most often the cause of 
premature loss of the other dentition.  Additionally, he 
noted that, "[i]t is my feeling that the only missing tooth 
that would need to be replaced in this veteran's situation 
was tooth #5, as the other teeth were replaced according to 
the record while he was on active duty.  It is unknown to me 
how one missing tooth on the maxillary arch would cause the 
loss of the remaining teeth, particularly when the remaining 
teeth were removed approximately a year or two following his 
discharge."  The dentist then opined that the removal of the 
veteran's "other teeth was more than likely required due to 
advanced dental caries, which was evidenced in the records 
from his multiple restorations while on active duty...I cannot 
support the theory that because the teeth were not replaced 
on active duty that they subsequently were lost causing 
disability."  Again, it is noted that the VA examiner opined 
that there was no current disability as the teeth had been 
replaced with appropriate prosthesis, and the veteran was 
functioning extremely well.

In weighing the above-referenced medical opinions as to the 
cause of the veteran's current missing teeth, the Board 
observes that with respect to the February 2004 opinion from 
the veteran's treating dentist, there is no evidence that he 
reviewed the veteran's claims file or relied on anything 
other than a history provided to him by the veteran in 
rendering his opinion.  Therefore, the Board finds that such 
opinion lacks probative value and is not competent medical 
evidence.  On the other hand, the October 2004 opinion 
provided by the VA examiner is based on a review of the 
veteran's claims file and is supported by a complete 
rationale.  Therefore, the Board concludes that such opinion 
is highly probative, competent medical evidence.  

In conclusion, although the veteran asserts that his current 
dental disability is related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The medical evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current dental disability related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2006), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a dental 
disability for compensation and/or treatment purposes.


ORDER

Entitlement to service connection for a dental disability, 
for compensation and/or treatment purposes, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


